Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “receiving a data signal of a first standard, generating a first data frame, and driving a display panel at a refresh frequency of the first data frame; receiving a data signal of a second standard, calculating and generating at least one transition frame according to the data signal of the first standard and the data signal of the second standard, and driving the display panel at a refresh frequency corresponding to the at least one transition frame; and continue to receive the data signal of the second standard, generating a second data frame, and driving the display panel at a refresh frequency of the second data frame; wherein the refresh frequency of the first data frame differs from the refresh frequency of the second data frame: the refresh frequency of the at least one transition frame is between the refresh frequency of the first data frame and the refresh frequency of the second data frame.” as claimed (emphasis added).
	As to claim 12, the prior art of record fails to teach or suggest, either alone or in combination “receiving circuit receiving a data signal; a data frame generating circuit receiving and switching the data signal to generate a corresponding data frame;
a transition frame generating circuit generating transition frames according to the
received data signal; and a standard switching detecting circuit detecting the data signal received by the receiving circuit, controlling the data frame generating circuit to generate the data frame, and controlling the transition frame generating circuit to 
” as claimed (emphasis added).
	As to claim 18, the prior art of record fails to teach or suggest, either alone or in combination “wherein the driving circuit drives the display panel to display, wherein the driving circuit comprises: a receiving circuit receiving a data signal; a data frame generating circuit receiving and switching the data signal to generate a corresponding data frame; a transition frame generating circuit generating transition frames according to the received data signal; and a standard switching detecting circuit detecting the data signal received by the receiving circuit, controlling the data frame generating circuit to generate the data frame, and controlling the transition frame generating circuit to generate the transition frames; wherein when the standard switching detecting circuit detects that the received data signal is a data signal of a first standard, it controls a first 
” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628